PER CURIAM.
We have for review U.S. Security Insurance Co. v. Cahuasqui, 760 So.2d 1101 (Fla. 3d DCA 2000), based on apparent conflict with Nationwide Mutual Fire Insurance Co. v. Pinnacle Medical, Inc., 753 So.2d 55 (Fla.2000). Upon further review we have determined that conflict does not exist and that there is no other valid basis for jurisdiction here. Accordingly, the petition for review was improvidently granted and is hereby dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.